Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The language, “in addition to the polymeric compounds having isocyanate- reactive group(s)”, in the context of the claim is unclear; it is not seen how this language is relevant to the incorporable amine catalysts. 
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
4.	Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chesler (US 4,451,583).
	Chesler discloses producing polyurethane by introducing polyurethane scrap into a reactant mixture, wherein polyester polyol is disclosed as being a suitable reactant.  See abstract and column 1, lines 28-65.  The identifier (b1) has not been identified within the independent claim and carries no significance.
5.	Claims 1-11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Takao et al. (US 4,792,575).
	Takao et al. disclose polyurethane foams that may be used in automotive applications and may be integrally molded onto PVC substrates (a thermoplastic) (column 1, lines 43-50; column 4, lines 25-34; and column 5, lines 17-24).  The foam composition comprises polyisocyanate, a polyol component that may employ both polyester polyol and polyether polyol, a catalyst, and a blowing agent.  The polyester polyol may be produced using one or more dicarboxylic acids, corresponding to those claimed, including malonic acid, and diols, corresponding to those claimed (column 1, line 51-column 3, line 18).  Though the use of malonic acid is not taught as being mandatory, the position is taken that it would have been obvious to use virtually any of the disclosed acids, including malonic acid, because one would have expected a viable polyester polyol and polyurethane to result.  Similarly, in view of the teachings of the use of combinations of reactants and combination of polyols, the position is taken that it would have been obvious to operate . 
6.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765